UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended October 31, 2013 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 000-53868 CIRCLE STAR ENERGY CORP. (Exact name of registrant as specified in its charter) Nevada 30-0696883 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 7065 Confederate Park Road, Suite 102 Fort Worth, Texas (Address of principal executive offices) (Zip Code) (817) 744-8502 (Registrant’s telephone number, including area code) N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. x Yes o No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). x Yes o No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act (Check one): Large accelerated filero Accelerated filero Non-accelerated filero Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act) o Yes x No Number of common shares outstanding at December 16, 2013: 51,156,175 Table of Contents TABLE OF CONTENTS Page PART I. FINANCIAL INFORMATION Item 1. Financial Statements 3 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 13 Item 3. Quantitative and Qualitative Disclosures About Market Risk 20 Item 4. Controls and Procedures 20 PART II. OTHER INFORMATION Item 1. Legal Proceedings 22 Item 1A. Risk Factors 22 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 22 Item 3. Defaults Upon Senior Securities 22 Item 4. Mine Safety Disclosures 22 Item 5. Other Information 22 Item 6. Exhibits 23 SIGNATURES 25 Table of Contents PART I.FINANCIAL INFORMATION Item 1.Financial Statements. CIRCLE STAR ENERGY CORP. CONSOLIDATED BALANCE SHEETS October 31, April 30, (unaudited) ASSETS CURRENT ASSETS Cash $ $ Trade accounts receivable Prepaid expenses and other assets Total Current Assets Oil and Gas Properties at cost, - using the successful efforts method Unproved properties Proved properties Less: accumulated depletion, depreciation and amortization ) ) Oil and Gas properties-net Investment in partnership Total Assets $ $ LIABILITIES AND STOCKHOLDERS' (DEFICIT) CURRENT LIABILITIES Accounts payable $ $ Accrued liabilities Salaries and taxes payable Interest payable Convertible notes payable, net of unamortized discount Derivative liabilities associated with convertible securities Total Current Liabilities Convertible notes payable, net of unamortized discount - Total Liabilities STOCKHOLDERS' (DEFICIT) Common stock, 100,000,000, par value $0.001 shares authorized, 51,156,175 and 44,173,404 common sharesissued and outstandingat October 31, 2013 and April 30, 2013, respectively. Additional paid in capital Accumulated deficit ) ) Total Stockholders' (Deficit) ) ) Total Liabilities and Stockholders' (Deficit) $ $ The accompanying notes are an integral part of these unaudited interim financial statements 3 Table of Contents CIRCLE STAR ENERGY CORP. UNAUDITED CONSOLIDATED STATEMENTS OF OPERATIONS (unaudited) Three Months Ended October 31, Three Months Ended October 31, Revenues Oil sales $ $ Gas sales Total Revenues Operating Expenses Lease operating Production taxes Exploration costs - Depreciation, depletion, and amortization Impairment of oil and gas properties - General and administrative Total Operating Expenses Loss from Operations ) ) Other Income (Expense) Interest expense ) ) Change in fair value ofconvertible securities liability ) Loss in connection with conversion of notes payable - ) Gain in connection with settlement of accounts payable - Distributions in connection with net profits interest ) - Net Income (Loss) before equity in earnings of unconsolidated affiliates ) Equity in earnings of unconsolidated affiliates - Net Income (Loss) $ $ ) Earnings (Loss) Per Common Share: Basic $ $ ) Diluted $ $ - Weighted Average Shares Outstanding Basic Diluted - The accompanying notes are an integral part of these unaudited interim financial statements 4 Table of Contents CIRCLE STAR ENERGY CORP. UNAUDITED CONSOLIDATED STATEMENTS OF OPERATIONS (unaudited) Six months ended October 31, Six months ended October 31, Revenues Oil sales $ $ Gas sales Total Revenues Operating Expenses Lease operating Production taxes Exploration costs - Depreciation, depletion, and amortization Impairment of oil and gas properties - General and administrative Total Operating Expenses Loss from Operations ) ) Other Income (Expense) Interest expense ) ) Derivative liability expense ) - Change in fair value ofconvertible securities liability ) Loss in connection with conversion of notes payable - ) Gain in connection with settlement of accounts payable - Loss on sale of assets - ) Distributions in connection with net profits interest ) - Net (Loss) before equity in earnings of unconsolidated affiliates ) ) Equity in earnings of unconsolidated affiliates Net (Loss) $ ) $ ) Net (Loss) Per Common Share - Basic and Diluted $ ) $ ) Weighted Average Number of Common Shares Outstanding - Basic and Diluted The accompanying notes are an integral part of these unaudited interim financial statements 5 Table of Contents CIRCLE STAR ENERGY CORP. UNAUDITED CONSOLIDATED STATEMENTS OF CASH FLOWS (unaudited) Six months ended October 31, Six months ended October 31, Cash flows from operating activities Net (loss) $ ) $ ) Adjustments to reconcile net loss to net cash provided by (used in) operating activities Depreciation, depletion and amortization Amortization of discount on notes payable Share-based compensation Impairment of oil and gas properties - Exploration costs - Derivative liability expense - Change in fair value derivative liability ) Equity in earnings of unconsolidated affiliate - ) (Gain) Loss on conversion of debt and settlement of accounts payable ) Loss on sale of oil and gas properties - Changes in operating assets and liabilities: Trade accounts receivable ) Prepaid expenses and other assets Accounts payable ) Accrued liabilities ) Bank overdrafts - ) Interest payable Net cash provided by (used in) operating activities ) Cash flows from investing activities Acquisitions of oil and gas properties, net ) ) Distributions in connection with working interest partners ) Net cash (used in) provided by investing activities ) ) Cash flows from financing activities Proceeds from the issuance of common stock - Payments on note issued to seller - ) Proceeds from convertible notes Net cash provided by financing activities Net (decrease) increase in cash ) Cash Beginning of year End of period $ $ Supplemental Cash Flow Information: Cash paid for interest $ $ Cash paid for income taxes $ - $ - Supplemental Non-Cash Investing and Financing Information: Settlement of seller note through conveyance of oil and gas properties $ - $ Common stock issued for acquisition of Blue Ridge leases $ - $ Common stock issued in connection with debt conversion and in settlement of accrued liabilities $ $ The accompanying notes are an integral part of these unaudited interim financial statements 6 Table of Contents CIRCLE STAR ENERGY CORP. NOTES TO FINANCIAL STATEMENTS 1. BASISOF PRESENTATION AND USE OF ESTIMATES The interim consolidated financial statements of Circle Star Energy Corporation ("we," "us," "our," "Circle Star" or the "Company") are unaudited and contain all adjustments (consisting primarily of normal recurring adjustments) necessary for a fair statement of the results for the interim periods presented. Results for interim periods are not necessarily indicative of results to be expected for a full year or for previously reported periods due in part, but not limited to, the volatility in crude oil and natural gas commodity prices, global economic and financial market conditions, interest rates, estimates of reserves, drilling risks, geological risks, transportation restrictions, the timing of acquisitions, product demand, market competition, interruption in production and our ability to obtain additional capital. You should read these consolidated interim financial statements in conjunction with the audited consolidated financial statements and notes thereto included in Circle Star's Annual Report on Form10-K for the year ended April 30, 2013, filed with the Securities and Exchange Commission on August 13, 2013. 2. GOING CONCERN At October 31, 2013, we had cash and cash equivalents of $84,391 and a working capital deficit of $5,279,080.For the six months ended October 31, 2013, we had a net loss of $477,298 and an operating loss of $336,832 and cash provided by operations amounted to $50,019. As of October 31, 2013 our 10% convertible notes payable due February 8, 2013 in the principal amount of $2,750,000 had matured, and the principal and accrued interest remain outstanding, which notes are currently in default and in litigation. Given that we have not achieved profitable operations to date, our cash requirements are subject to numerous contingencies and risks beyond our control, including operational and development risks, competition from well-funded competitors, and our ability to manage growth. We can offer no assurance that the Company will generate cash flow sufficient to achieve profitable operations or that our expenses will not exceed our projections. Accordingly, there is substantial doubt as to our ability to continue as a going concern for a reasonable period of time. There can be no assurance that financing will be available to us when needed or, if available, that it can be obtained on commercially reasonable terms.Unprecedented disruptions in the credit and financial markets over the past two years have had a significant material adverse impact on access to capital and credit for many companies. Considering our financial condition, we may be forced to issue debt or equity at less favorable terms than would otherwise be available. These disruptions could, among other things, make it more difficult for the Company to obtain, or increase its cost of obtaining capital and financing for its operations. If we are unable to obtain additional or alternative financing on a timely basis and are unable to generate sufficient revenues and cash flows, we will be unable to meet our capital requirements and will be unable to continue as a going concern. We anticipate generating losses in the near term, and therefore, may be unable to continue operations in the future. To secure additional capital, we will have to issue debt or equity or enter into a strategic arrangement with a third party. There can be no assurance that additional capital will be available to us. We currently have no agreements, arrangements, or understandings with any person to obtain funds through bank loans, lines of credit, or any other sources. The financial statements do not include any adjustments that may be necessary if the Company is unable to continue as a going concern. 3.SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES AND RECENT ACCOUNTING PRONOUNCEMENTS The Company has a 10% investment in JHE Energy Interests (“JHEI”) which is accounted for under the equity method of accounting. JHEI is engaged in the exploration, development, and production of oil and gas assets in the state of Texas. The Company’s investment in JHEI was $167,215 and $167,215 as of October 31, 2013 and April 30, 2013, respectively. The Company has elected to use the equity method, as we may have the ability to exercise significant influence on the investee. During the six months ended October 31, 2013, we received earnings distributions of $14,715 related to the investment in JHEI. Transfer of net profits interest During the six months ended October 31, 2013 we paid $45,137 to High Plains Oil related to its 10% retained net profits interest in our wholly-owned subsidiary, JHE Holdings, LLC (“JHE”).This net profits interest had been owned by High Plains Oil, LLC (“High Plains”), an entity controlled by S. Jeffrey Johnson our Chief Executive Officer. On May 9, 2013, High Plains transferred its ownership of the net profits interest to an unrelated third party. (Note 10) 7 Table of Contents Advances from Working Interest Partners In January 2013, the Company entered into two Participation agreements, whereby the Company became the operator of two wells in Trego County, Kansas.Advances from working interest partners are included in accrued liabilities on our consolidated balance sheet in the amount of $48,438 as of October 31, 2013 consisted of cash calls received from the other working interest owner, net of costs incurred on the respective wells. Recently Issued Accounting Pronouncements In July 2013, the FASB issued,ASU No. 2013-11"Presentation of an Unrecognized Tax Benefit When a Net Operating Loss Carryforward, a Similar Tax Loss, or a Tax Credit Carryforward Exists"(“ASU 2013-11”).ASU 2013-11 addresses the diversity in practice that exists for the balance sheet presentation of an unrecognized tax benefit when a net operating loss carryforward, a similar tax loss, or a tax credit carryforward exists.ASU 2013-11requires that an unrecognized tax benefit, or a portion of an unrecognized tax benefit, should be presented in the financial statements as a reduction to a deferred tax asset for a net operating loss carryforward, a similar tax loss, or a tax credit carryforward. ASU No. 2013-11 is effective for the Company’s fiscal quarter ending July 31, 2014.ASU2013-11 impacts balance sheet presentation only. The Company is currently evaluating the impact of the new rule but believes the balance sheet impact will not be material. 4.FAIR VALUE MEASUREMENTS The Company has adopted new guidance under ASC Topic 820, Fair Value Measurements and Disclosures. ASC Topic 820 establishes a fair value hierarchy, giving the highest priority to quoted prices in active markets and the lowest priority to unobservable data and requires disclosures for assets and liabilities measured at fair value based on their level in the hierarchy. Further new authoritative accounting guidance (ASU No.2009-05) under ASC Topic 820, provides clarification that in circumstances in which a quoted price in an active market for the identical liabilities is not available, a reporting entity is required to measure fair value using one or more of the techniques provided for in this update. The standard describes a fair value hierarchy based on three levels of inputs, of which the first two are considered observable and the last unobservable, that may be used to measure fair value which are the following: · Level 1 – Quoted prices in active markets for identical assets of liabilities · Level 2 - Inputs other than Level 1 that are observable, either directly or indirectly, such as quoted prices for similar assets or liabilities; quoted prices in markets that are not active; or other inputs that are observable or can be corroborated by observable market data for substantially the full term of the assets or liabilities. · Level 3 - Unobservable inputs that are supported by little or no market activity and that are significant to the fair value of the assets or liabilities. Our assessment of the significance of a particular input to the fair value measurement in its entirety requires judgment, and considers factors specific to the asset or liability. The Company analyzes all financial instruments with features of both liabilities and equity under ASC 480, “Distinguishing Liabilities from Equity” and ASC 815, “Derivatives and Hedging”. Derivative liabilities are adjusted to reflect fair value at each period end, with any increase or decrease in the fair value being recorded in results of operations as adjustments to fair value of derivatives. The effects of interactions between embedded derivatives are calculated and accounted for in arriving at the overall fair value of the financial instruments. In addition, the fair values of freestanding derivative instruments such as warrant and option derivatives are valued using the Black-Scholes model. The Company uses Level 3 inputs for its valuation methodology for the derivative liabilities and embedded conversion option liabilities as their fair values were determined by using the Black-Scholes option pricing model based on various assumptions. The Company’s derivative liabilities are adjusted to reflect fair value at each period end, with any increase or decrease in the fair value being recorded in results of operations as adjustments to fair value of derivatives. 8 Table of Contents The following table sets forth the liabilities as October 31, 2013, which are recorded on the balance sheet at fair value on a recurring basis by level within the fair value hierarchy. As required, these are classified based on the lowest level of input that is significant to the fair value measurement: Fair Value Measurements at Reporting Date Using Description October 31, 2013 Quoted Prices in Active Markets for Identical Assets (Level 1) Significant Other Observable Inputs (Level 2) Significant Unobservable Inputs (Level 3) Derivative liabilities associated with convertible promissory notes $ - - $ The following table sets forth a summary of changes in fair value of our derivative liabilities for the period ended October 31, 2013. October 31, 2013 Beginning balanceMay 1, 2013 $ Embedded conversion option liability recorded in connection with the issuance of convertible promissory notes Changes in derivative liabilities recorded in connection with the conversion of convertible promissory notes ) Change in fair value of embedded beneficial conversion feature of convertible promissory notes included in earnings ) Ending balance October 31, 2013 $ 5.INCOME (LOSS) PER COMMON SHARE Basic net income (loss) per common share is computed by dividing the net income (loss) attributable to common shareholders by the weighted average number of shares of common stock outstanding during the period. Diluted net income (loss) per common share is computed in the same manner, but also considers the effect of common stock shares underlying the following: October 31, Common stock awards issuable pursuant to service contract - Common stock options - Common stock awards (a) Convertible notes payable (b) Common stock warrants Total All of the common shares underlying the stock options, warrants and convertible notes payable above were excluded from diluted weighted average shares outstanding for the six months ended October 31, 2013 respectively because their effects were considered anti-dilutive. (a) Common stock awards represent unvested portion of common shares issuable to employees upon completion of the requisite vesting period. (b) During the six months ended October 31, 2013, $50,000 in cash was received from the issuance of convertible notes payable (Note 6).These notes contain an embedded conversion feature whereby the notes may be converted into shares of the Company’s common stock. The dilutive impact of these securities fluctuates based on the terms of the conversion feature. The dilutive impact as of October 31, 2013 has been included herein. The dilutive impact of a potential conversion of these notes in subsequent periods may,vary significantly depending on the market value of our common shares at the time of conversion. 9 Table of Contents 6. NOTES PAYABLE As of October 31, 2013 and April 30, 2013, notes payable consisted of the following: October 31, April 30, Current Portion (a) Convertible notes payable 10% – February 8, 2013 $ $ (b) Convertible notes payable10% – August 15, 2014 (c) Convertible notes payable 6% – September 14, 2014 - Less discount on convertible notes payable (168,132 ) ) Total current portion $ $ Long Term Portion (c) Convertible notes payable 6% – September 14, 2014 $
